DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed March 23, 2022, has been entered.  Claims 1, 2, 4, 6, 7, 9, 10, 12-14, 17, 18, 35-38, 41, 47-49, 51-54, 59, 65, 66, 76, 87, 103 and 119 are currently pending in the application.  Claims 35-38, 41, 47-49, 51-54, 59, 65, 66, 76, 87 and 103 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The previous objection to the drawings has been withdrawn in view of the drawing sheet filed April 8, 2022.  The previous 112 (b) rejections of claims 18 and 119 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 13, 17, 18 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Protze et al. (GB 2,131,936; cited on IDS) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016).
Protze et al. teach a system for cooling comprising a cooling housing including a relatively upper cooling environment including a cooling chamber and a relatively lower cooling environment including a cooling chamber, a conveying device configured to convey the product from an entry point to an exit point of a cooling housing, a first cooling system configured to provide cooling output to said relatively upper cooling environment and a second cooling system configured to provide cooling output to said relatively lower cooling environment and wherein said upper cooling chamber and lower cooling chamber are in fluid separation from each other (e.g. Fig. 1).
Protze et al. is silent regarding the convective cooling system for moving air in a direction perpendicular to a flow of the chewing gum.
Heat Exchanger teaches that three different types of heat exchangers, parallel flow, cross-flow and counter-flow (p. 1, 1st paragraph).  Heat Exchanger goes on to state that most large heat exchangers are a combination of two or all three types of heat exchangers due to the complexity of heat exchange.  The different types may be combined to maximize the efficiency of design, depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd paragraph).
Therefore, where Protze et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of multiple directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.
Protze et al. do not teach the first cooling fluid source being different from the second cooling fluid source.  However, Protze et al. do teach separate air inlet/outlets for each of the upper and lower surfaces of the conveying device (e.g., Fig. 1 inlet ports 14 and 15; outlet ports 16 and 17).  These inlets are considered to be cooling “jets” positioned to impart the cooling fluid to a lower surface of the conveying device.  The mere duplication of parts, to have multiple sources of cooling fluid, is not significant unless an unexpected result occurs.  MPEP § 2144.04(VI)B.  Given that the presence of a second cooling fluid source different from the first cooling fluid source would provide the predictable result of a second source of cooling fluid, it would have been obvious to have provided a first cooling fluid provided from a first cooling fluid source and a second cooling fluid source to provide a second cooling fluid to have two sources of cooling fluid instead of one.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an increase in the capacity to generate cooling fluid to utilize in the cooling system.
Protze et al. do not teach the system comprising a chewing gum.
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Protze et al. teaches a system for cooling confectionery products comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the system of modified Protze et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 2, Protze et al. teach that the first cooling system is a convective cooling system and the second cooling system is a conductive (i.e. contact) cooling system (p. 2 lines 93-98).
Regarding claim 4, Protze et al teach that the upper cooling environment and lower cooling environment are separated by an enclosure (e.g. Fig. 2).
Regarding claim 10, Protze et al. teach that the convective cooling system comprises at least one fan (e.g. Fig. 18; p. 2 line 70).
Regarding claim 13, by the fact that Protze et al. teach air blowing across the conveying belt is considered to meet the limitation of the fluid applying a compressive force. 
Regarding claim 17, the chewing gum of Acar is taught to be filled with liquid or powder (i.e., multitextural) [0035-0036].
Regarding claim 18, modified Protze et al. teach a method for cooling coated confectionery products comprising conveying the confectionery product from an entry point to an exit point of a cooling housing via a conveying device, where the cooling housing including a relatively upper cooling environment and a relatively lower cooling environment, and wherein said upper cooling environment and lower cooling environment are in fluid separation from each other (e.g. Fig. 2).
Protze et al. teach separate air inlet/outlets for each of the upper and lower surfaces of the conveying device (e.g., Fig. 1 inlet ports 14 and 15; outlet ports 16 and 17).  These inlets are considered to be cooling “jets” positioned to impart the cooling fluid to a lower surface of the conveying device.  
Heat Exchanger teaches the perpendicular flow of air as set forth above with regard to claim 1.
Modified Protze et al. do not specifically teach chewing gums for use in their method. 
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Protze et al. teaches a method of cooling confectionery products in an apparatus comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the method of modified Protze et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 119, modified Protze et al. teach a system comprising a chewing gum, a cooling housing, a first cooling system and a second cooling system as detailed above with regard to claim 1.
Protze et al. teach separate air inlet/outlets for each of the upper and lower surfaces of the conveying device (e.g., Fig. 1 inlet ports 14 and 15; outlet ports 16 and 17).  These inlets are considered to be cooling “jets” positioned to impart the cooling fluid to a lower surface of the conveying device.  
Protze et al. teach that the air from the convective cooling system moves across the chewing gum to an area of low pressure (i.e., suction chamber 6; Fig. 1; p. 3 lines 21-23).  While Protze et al. teach the air moving concurrently to the flow of the chewing gum, as discussed above with regard to claim 1, Heat-Exchanger teaches that there are three different types of heat exchangers, parallel flow, cross-flow and counter-flow (p. 1, 1st paragraph).  Heat Exchanger goes on to state that most large heat exchangers are a combination of two or all three types of heat exchangers due to the complexity of heat exchange.  The different types may be combined to maximize the efficiency of design, depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd paragraph).
Therefore, where Protze et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of multiple directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.

Claims 1, 2, 4, 6, 10, 13, 17, 18 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016).
Koch et al. teach a system for cooling comprising a cooling housing including a relatively upper cooling environment including a cooling chamber and a relatively lower cooling environment including a cooling chamber, a conveying device configured to convey the product from an entry point to an exit point of a cooling housing, a first cooling system configured to provide cooling output to said relatively upper cooling environment and a second cooling system configured to provide cooling output to said relatively lower cooling environment and wherein said upper cooling chamber and lower cooling chamber are in fluid separation from each other (e.g. Fig. 1).
Koch et al. teach using a first cooling fluid provided from a first cooling fluid source (i.e., air) (col. 3 lines 43-46), and a second cooing fluid source different from the first cooling fluid source that is used to deliver a second cooling fluid (i.e., water) (col. 3 lines 28-30).  Where Koch et al. teach a pump (Fig. 1 8; col. 3 lines 28-30) to deliver the second cooling fluid, this is considered to meet the limitation of a “cooling jet positioned to impart said second cooling fluid to a lower surface of said conveying device.” 
Heat Exchanger teaches that three different types of heat exchangers, parallel flow, cross-flow and counter-flow (p. 1, 1st paragraph).  Heat Exchanger goes on to state that most large heat exchangers are a combination of two or all three types of heat exchangers due to the complexity of heat exchange.  The different types may be combined to maximize the efficiency of design, depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd paragraph).
Therefore, where Koch et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.
Koch et al. do not teach the system comprising a chewing gum.
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Koch et al. teaches a cooling system comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the system of modified Koch et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 2, the upper cooling system of Koch et al. is a convective cooling system and the lower cooling system is a conductive cooling system (col. 3 lines 17-49). 
Regarding claim 4, the upper cooling environment is separated from the lower cooling environment by a blocking device (e.g. Fig. 1 base plates 7).
Regarding claim 6, modified Koch et al. is silent as to the cooling system comprising a humidity control system configured to maintain the humidity at less than or equal to 40% in said upper cooling environment.
Acar teaches a system for cooling chewing gum comprising a humidity control system by circulating air at “desirably low relative humidity” to cool and dry chewing gum [0045].  The drying air of Acar is taught to have a relative humidity below 50% [0062], encompassing and thereby rendering obvious the claimed range.  Further, one of ordinary skill would have been able to determine the appropriate relative humidity to provide the chewing gum with the desired final moisture content through no more than routine experimentation.
Regarding claim 10, the convective cooling system comprises at least one fan (e.g., Fig. 1 blower 16).  Acar also teaches that the convective cooling system comprising fans to circulate air through the enclosure [0043].
Regarding claim 13, by the fact that the cooling system of Koch et al. comprises a blower and speaks to the air speed, the fluid (i.e., air) from the first cooling systems is considered to be directed to apply a compressive force to the chewing gum.
Regarding claim 17, the chewing gum of Acar is taught to be filled with liquid or powder (i.e., multitextural) [0035-0036].
Regarding claim 18, modified Koch et al. teach a method for cooling confectionery products comprising conveying the confectionery product from an entry point to an exit point of a cooling housing via a conveying device, where the cooling housing including a relatively upper cooling environment and a relatively lower cooling environment, and wherein said upper cooling environment and lower cooling environment are in fluid separation from each other (e.g., Fig. 1).  Where Koch et al. teach a pump (Fig. 1 8; col. 3 lines 28-30) to deliver the second cooling fluid, this is considered to meet the limitation of a “cooling jet positioned to impart said second cooling fluid to a lower surface of said conveying device.”
Heat Exchanger teaches the perpendicular flow of air as set forth above with regard to claim 1.
Modified Koch et al. does not specifically teach chewing gums for use in their method. 
Acar teaches cooling chewing gum in a cooling apparatus where the gum is conveyed through the apparatus (Abstract).
Therefore, where modified Koch et al. teaches a method of cooling confectionery products in an apparatus comprising upper and lower cooling environments, and where Acar teaches that chewing gum products are known to be cooling via a cooling tunnel apparatus, it would have been obvious to have utilized the method of modified Koch et al. with chewing gums in order to provide a chewing gum that was more uniformly cooled by using upper and lower cooling environments.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a cooled chewing gum product.
Regarding claim 119, modified Koch et al. teach a system comprising a chewing gum, a cooling housing, a first cooling system and a second cooling system as detailed above with regard to claim 1.
Koch et al. teach that the air from the blower moves across the chewing gum (col. 3 lines 43-45).  Where the air is blown out of the blower, it is considered to move in response to an area of low pressure as the air coming out of the blower will move away from the blower.  While Koch et al. teach the air moving concurrently to the flow of the chewing gum, as discussed above with regard to claim 1, Heat-Exchanger teaches that there are three different types of heat exchangers, parallel flow, cross-flow and counter-flow (p. 1, 1st paragraph).  Heat Exchanger goes on to state that most large heat exchangers are a combination of two or all three types of heat exchangers due to the complexity of heat exchange.  The different types may be combined to maximize the efficiency of design, depending on parameters such as size, cost, weight, type of fluids, etc. (p. 2, 2nd paragraph).  Heat Exchanger further teaches that a method of improving performance of a heat exchanger is to have the two materials pass each other multiple times (p. 2 3rd paragraph).
Therefore, where Koch et al. teach a convection cooling system, it would have been obvious to have included a system for moving air in a perpendicular direction across the material to be cooled as Heat Exchanger teaches that cross-flow is a known type of heat exchanger, and that the combination of multiple directions of airflow improves the efficiency of heat exchange.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of an efficient convection cooling system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016) as applied to claim 1 above, and in further view of Thomas et al. (US 2004/0216470)
Modified Koch et al. teaches a cooling system as detailed with regard to claim 1 above.  Koch et al. are silent as to the upper cooling environment having a pressure greater than atmospheric pressure.
Thomas et al. teaches a convection cooling systems for cooling foodstuffs (Abstract).  Thomas et al. further teach that by operating the system at a slight positive pressure (i.e., a pressure greater than atmospheric), no outside air is allowed into the system to provide undesirable moisture [0058].
Therefore, where one of ordinary skill was operating a convective cooling system in order to cool and dry a foodstuff as taught by modified Koch et al., it would have been obvious to have provided the upper cooling system with a pressure greater than atmospheric in order to minimize the introduction of outside air as taught by Thomas et al.  This would have required no more than routine experimentation, as the utilization of positive pressure in convective cooling systems was known before applicant’s invention to provide the predictable result of minimizing the introduction of outside air into a controlled environment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016) as applied to claim 1 above, and in further view of Willcocks et al. (6,419,970).
Modified Koch et al. teaches a cooling system as detailed with regard to claim 1 above.  Modified Koch et al. is silent as to the upper cooling environment further comprising a dehumidifier to control the dew point of the upper cooling environment below a temperature of the upper cooling environment.
Willcocks et al. teach a cooling apparatus where the convection cooling portion utilizes a dehumidifier to lower the dew point below a temperature of the upper cooling environment (col. 35 lines 6-14; Fig. 13).  The dew point is lower than the temperature of the cooling environment in order to avoid condensation of moisture on the product being cooled or the conveying device (col. 34 lines 20-26, 57-65).   
Therefore, where modified Koch et al. teaches a convective cooling system in order to cool and dry a foodstuff, it would have been obvious to one of ordinary skill to have provided the upper cooling system with a dehumidifier to lower the dewpoint below the temperature of the upper cooling environment.  This would have required no more than routine experimentation, as the utilization a dehumidifier in convective cooling systems was known before applicant’s invention to provide the predictable result of a convective cooling system with reduced chance of condensation occurring in the system or on the products to be cooled.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016) as applied to claim 1 above, and in further view of Archer (4,873,107).
Modified Koch et al. teach a cooling system as detailed with regard to claim 1 above.  Modified Koch et al. are silent as to the upper cooling environment having a plenum to direct the flow of air.
Regarding claim 10, Archer teaches a convective cooling system comprising at least one fan (col. 4 lines 19-21).
Regarding claim 12, Archer teaches that a plenum is configured to direct the flow of air (col. 4 lines 30-36).
Therefore, where fans were known to be used in convective cooling devices, as taught by both modified Koch et al. and Archer, and where plenums were known to be utilized to direct airflow, as taught by Archer, it would have been obvious to have provided the convective cooling system comprising at least one fan and to have utilized a plenum to control the direction of airflow from the fan.  This would have required no more than routine experimentation, as the inclusion of plenum to direct airflow was known before applicant’s invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,970,730; cited on IDS filed 5/26/2016) in view of Heat Exchanger (“Comparison of Heat Exchanger Types.” 2011. Downloaded April 23, 2020, from https://www.engineersedge.com/heat_exchanger/Camparison_heat_exchanger_types.htm) and Acar (2008/0057154; cited on IDS filed 5/26/2016) as applied to claim 1 above, and in further view of Henke (US 4,626,661).
Modified Koch et al. teaches a cooling system as detailed above with regard to claim 1.  Modified Koch et al. is silent as to the presence of a lift reduction device in the cooling system.
Henke teaches an air delivery system for moving air around food products to provide uniform temperatures around a food product (Abstract).  This is considered to meet claims to a “gum alignment device” where the device reduces lifting force acting on the foodstuff by directing a fluid (e.g. air) flow across the food product.
Therefore, where it was known to include an “alignment device” in convection systems as taught by Henke, it would have been obvious to have included a “gum alignment device” in the system of modified Koch et al. in order to ensure a more uniform application of the airflow around the items to be cooled in the convective cooling system.  This would have required no more than routine experimentation, as “alignment devices” that directed fluid flow were known to be included in convection systems well before applicant’s invention in order to better control air flow across the products to be cooled in the system.

Response to Arguments

Applicant's arguments filed March 23, 2022, have been fully considered.  To the extent they apply to the current rejections, they are not persuasive.
Applicant argues that Protze is absent a teaching of a cooling jet positioned to impart a second cooling fluid to a lower surface of a conveying device (Remarks, pp. 14-15).
While Protze teaches only a single source of cooling fluid (Fig. 1 9), Protze does teach a second cooling jet position to impart the cooling fluid to a lower surface of the conveying device (e.g., Fig. 1 15; described by Protze at p. 2 lines 93-95 as where the cooling air flows into the convection cooling channel).  Therefore, while there is only one source of the cooling fluid, there are separate jets to impart the cooling fluid to the lower surface of the conveying device, contrary to applicant’s arguments.  As stated in the rejection above, the claims continue to be considered obvious over Protze as the primary reference, as the addition of a second cooling fluid source is considered to be a duplication of parts and is not considered to be unobvious or provide an unexpected result. 
Applicant similarly argues that Koch et al. is absent a teaching of a cooling jet positioned to impart a second cooling fluid to a lower surface of a conveying device.  Applicant considers that the pump of Koch et al. is not a “jet” (Remarks, pp. 15-16).
The examiner disagrees.  The pump of Koch et al. is considered to meet the limitation of a “jet position to impart said second cooling fluid to a lower surface of said conveying device” where by the fact that the water is moving through the pump this is considered to meet a “jet” to “impart” the cooling fluid to a lower surface.

Applicant presents no specific arguments directed to any of the secondary references in combination with Koch or Protze (Remarks, p. 16).
Therefore, these rejections are maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791